DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 2/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10, 310. 655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with Attorney George Howarah on 2/10/2021.

The application has been amended as follows: 

1. 	(Currently Amended) An automated teller machine (ATM) device, comprising: an external frame; 
a touch screen coupled to the external frame; 
a heating element, the heating element separated from the touchscreen by a temperature control barrier that is a same size as the touch screen and being positioned such that heat generated by the heating element is directed at the touch screen to allow the touch screen to remain functional during use of the ATM device; 

one or more processors, communicatively coupled to the heating element and the infrared-based temperature sensor, configured to: 
determine whether the temperature detected by the infrared-based temperature sensor satisfies a threshold; and 
perform an action to control an operating state of the heating element based on determining that the temperature satisfies the threshold.


8.	(Currently Amended) A method comprising: receiving, by an automated teller machine (ATM) device, temperature measurement data from an infrared-based temperature sensor directed at a touch screen of the ATM device, 
processing, by the ATM device, the temperature measurement data after receiving the temperature measurement data; 
determining, by the ATM device, whether the temperature measurement data indicates that a current temperature satisfies a threshold based on processing the temperature measurement data; and 
performing, by the ATM device, an action to control an operating state of a heating element based on determining that the temperature measurement data indicates that the current temperature satisfies the threshold, 
the heating element being separated from the touch screen by a temperature control barrier that is a same size as the touch screen and positioned such that heat generated by the heating element is directed at the to allow the touch screen to remain functional during use of the ATM device.


14.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors of an automated teller machine (ATM) device, cause the one or more processors to:
receive temperature measurement data from an infrared-based temperature sensor disposed on an outer surface of an external frame of the ATM device and directed at a touch screen of the ATM device; 
determine whether the temperature measurement data indicates that a current temperature satisfies a threshold; and 
perform an action to control an operating state of a heating element based on determining that the temperature measurement data indicates that the current temperature satisfies the threshold, 
the heating element being separated from the touch screen by a temperature control barrier that is the same size as the touch screen positioned such that heat generated by the heating element is directed at the touch screen to allow the touch screen to remain functional during use of the ATM device.


Examiner’s Statement of Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Jenkins et al. (US8573479), Smith et al. (US6163359), Segiet et al. (US2007/0170174) and Fulcher et al. (US2003/0132288) and Yamazaki (US2011/0148835) does not teach the device as recited, in particular “...a heating element, the heating element separated from the touchscreen by a temperature control barrier that is a same size as the touch screen and being positioned such that heat generated by the heating element is directed at the touch screen to allow the touch screen to remain functional during use of the ATM device,” when added to the other features claimed in independent Claim 1.
 
As per independent Claim 8, the prior art, Jenkins et al. (US8573479), Smith et al. (US6163359), Segiet et al. (US2007/0170174) and Fulcher et al. (US2003/0132288) and Yamazaki (US2011/0148835) does not teach the method as recited, in particular “...the heating element being separated from the touch screen by a temperature control barrier that is a same size as the touch screen and positioned such that heat generated by the heating element is directed at the touch screen to allow the touch screen to remain functional during use of the ATM device,” when added to the other features claimed in independent Claim 8.

As per independent Claim 14, the prior art, Jenkins et al. (US8573479), Smith et al. (US6163359), Segiet et al. (US2007/0170174) and Fulcher et al. (US2003/0132288) and Yamazaki (US2011/0148835) does not teach the device as recited, in particular “...the heating element being separated from the touch screen by a temperature control barrier that is the same size as the touch screen positioned such that heat generated by the heating element is directed at the touch screen to allow the touch screen to remain functional during use of the ATM device,” when added to the other features claimed in independent Claim 14.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763